Citation Nr: 0916517	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-16 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from May 1953 to January 
1955.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection and a 10 
percent rating for PTSD, effective October 20, 2003. The 
Veteran appealed from the initial assigned disability 
evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).


FINDING OF FACT

Since the October 20, 2003 effective date of service 
connection, the Veteran's PTSD has involved occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for PTSD are 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The Veteran is appealing the initial rating assigned 
following the RO's rating decision that granted entitlement 
to service connection for PTSD. Where a claim for service 
connection has been substantiated and an initial rating and 
effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. The claimant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to either of these "downstream elements." See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also 
Dunlap v. Nicholson,   21 Vet. App. 112, 119 (2007). Here, 
the RO apprised the Veteran of the requirements of the VCAA 
through prior correspondence on his then-pending claim for 
service connection for PTSD, and no further VCAA notice is 
required. In any event, the Veteran has been provided the May 
2006 Statement of the Case (SOC) for his claim and later 
Supplemental SOCs (SSOCs) which set forth citation to and 
explanation of the applicable law and regulations. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining extensive records of 
VA outpatient treatment. The Veteran has undergone a VA 
psychiatric examination. 38 C.F.R. § 4.1 (for purpose of 
application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition). The Veteran himself has provided statements from 
VA treatment providers, and lay statements in support of his 
claim. He had not requested the opportunity to testify at a 
hearing at any point. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 
Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

The Veteran's PTSD has been evaluated as 10 percent disabling 
since the October 20, 2003 effective date of service 
connection, under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a noncompensable rating corresponds to 
where a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

The medical evidence of record as to treatment for PTSD 
symptoms and manifestations includes VA outpatient records, 
which indicate on an October 2003 psychological consultation 
the Veteran reported experiencing sleep difficulties, 
intrusive memories related to his service, physiological 
reactivity to stimuli related to traumatic memories, and 
increased anxiety. He had sought help from a VA psychiatrist 
three years previously, but did not return for treatment due 
to medication side effects. When evaluated the next month, he 
described having had intrusive thoughts and nightmares from 
an incident in service in which he witnessed a plane crash. 
On a more comprehensive December 2003 evaluation, the Veteran 
reported having nightmares, flashbacks, physiological 
reactions to noise from aircraft, intrusive memories, and 
anxiety. He further reported sadness, discomfort in crowds, 
occasional irritability, and problems with short-term memory. 
He otherwise denied current or past suicidal or homicidal 
ideation. There was no evidence of delusions, hallucinations, 
looseness of association, or problems with judgment or 
insight. The diagnosis was PTSD, and dysthymic disorder, late 
onset, with an assigned Global Assessment of Functioning 
(GAF) score of 55. 

The report of a February 2004 behavioral health consultation 
indicates that the Veteran reported continuing flashbacks and 
intrusive memories. He was commencing taking Risperidone for 
PTSD symptoms. Objectively, he was coherent and relevant, and 
there was no formal thought disorder or risk of lethality. 
Affect was blunt but congruent, and mood was depressed. The 
following month, the Veteran stated that he still had 
flashbacks and intrusive memories, although he was doing 
better overall with medications and counseling. An April 2004 
evaluation noted several of the same symptoms and assigned a 
GAF of 55. He was coherent and relevant, and mood was mildly 
depressed. On evaluation in September 2004,    it was 
observed that the Veteran's affect was blunt, but congruent, 
and mood was neutral. The assigned GAF score was 60.

The October 2004 statement of a VA clinical social worker and 
co-signed by a psychiatrist indicates that the Veteran 
experienced anxiety and depression, and intrusive memories 
related to traumatic events from service. If he heard the 
sound of a plane he became nervous, and he avoided flying. 
The Veteran reported sadness, discomfort in crowds, and 
occasional irritability manifested in verbal outbursts 
towards family members. He had variable appetite and chronic 
sleep disturbance related to nightmares about the plane 
crash, and these symptoms had increased in response to recent 
world events. According to this diagnostic summary, while the 
Veteran had demonstrated some improvement in treatment, he 
continued to have PTSD which had affected all areas of his 
life.

A January 2005 documented entitled "Physician's 
Questionnaire" provided by the Veteran's designated 
representative, and completed by a treating psychiatrist at 
the Albany VA Medical Center (VAMC) checked the appropriate 
designation on that form for stating that the Veteran's 
symptoms had reached the level of having caused occupational 
and social impairment with deficiencies in most areas. The 
psychiatrist listed the diagnosis as PTSD. He did not 
indicate that the Veteran was rendered unemployable due to 
his service-connected psychiatric disorder.

VA outpatient records further show another psychiatrist's 
evaluation dated January 2005 which noted the Veteran had a 
euthymic affect, was without perceptual disturbances or 
delusions, and had a logical and relevant thought process. 
The assigned GAF was 75. In March 2005, a VA psychiatrist 
evaluated the Veteran following a period of increased 
dysphoria and insomnia, coupled with forgetfulness. The 
Veteran reported these symptoms had abated, and a cognitive 
examination revealed no long-term memory difficulties, and 
generally normal short-term memory. In April 2005, the 
Veteran at that point on psychological consultation was very 
pleasant, with a broad affect. Mood showed fluctuations in 
accordance with external stimuli and stress. There were no 
recent episodes of memory loss or confusion. A June 2005 
evaluation observed that his mood was again overall positive, 
with mild increase in anxiety and intrusive thoughts. A 
psychiatrist's September 2005 treatment note indicated a 
euthymic affect, no evidence of psychosis or suicidal 
impulses, and clear sensorium. 

In a May 2006 statement, a VA social worker who had been 
treating the Veteran indicated that she had reviewed the 
numerous assigned GAF scores from April 2004 through April 
2006. According to this treatment provider, the average of 
these scores was 60, indicating per the Diagnostic and 
Statistical Manual IV, Revised Edition (DSM-IV-R) moderate 
symptoms. The social worker stated that the Veteran continued 
to evidence fluctuating mood with moderate impairment in 
social and occupational functioning. On a psychological 
consultation that month he reported having had episodes of 
anger and anxiety concerning his grandson's behaviors, in 
additional to existing symptoms. The treatment provider 
observed that the Veteran appeared mildly anxious and 
preoccupied with family conflict, although this appeared 
resolved. 

The Veteran underwent a VA examination for PTSD symptoms in 
January 2007.   A review of medical history indicated the 
Veteran took prescription medications for anxiety and sleep, 
and had no other history of psychiatric diagnosis or of 
psychiatric hospitalization. The Veteran reported that he had 
several friends, and several recreational activities 
including gardening and fishing. He reported that he did do 
some temporary work when friends asked him for assistance. 
There was no obvious evidence of social impairment. On mental 
status examination, the Veteran's speech was logical and 
focused. There was no evidence of impairment of 
concentration, cognitive decline, or short-term memory 
deficits. He described his typical mood as "mostly subdued" 
and "sometimes depressed." He described slight dysthymia 
but not major depression. The Veteran had never been suicidal 
or homicidal. The Veteran described his temper as essentially 
controlled. He denied visual or auditory hallucinations, 
paranoia, or compulsive behavior. He did indicate having 
panic or anxiety attacks in situations of extreme anxiety. In 
the view of the examiner, the Veteran did not have these 
experiences regularly, but he did take psychotropic 
medication which would certainly indicate that he experienced 
anxiety. There was no evidence of psychosis. Sleep was 
problematic but was alleviated by medication. The Veteran 
described PTSD symptoms including nightmares and flashbacks. 
As to post-military stressors, this would consist of the 
Veteran's son moving back in with him and having to raise his 
grandchildren. 

The diagnosis was PTSD, chronic, mild. A GAF was found of 65, 
which was intended to equate to mild impairment of 
functioning. The VA examiner further indicated that the 
Veteran was mildly impaired in his overall functioning with a 
history of marked sleep disturbance and notable anxiety. The 
fact that he took sleep medication and anti-psychotic 
medication was considered to indicate that he did have 
emotional distress. According to the examiner, there still 
was really no significant impairment in occupational 
functioning related to PTSD nor was there significant social 
impairment. 

Based upon these findings, the Board concludes that the 
assignment of a 30 percent initial disability rating best 
approximates the overall severity of the Veteran's PTSD since 
the October 20, 2003 effective date that service connection 
was granted. As of the October 2003 VA psychological 
evaluation report on file, the Veteran displayed several of 
the constituent symptoms that are indicative of a 30 percent 
evaluation. See 38 C.F.R. § 4.130, Diagnostic Code 9411. This 
consisted in part of episodes of depressed mood and anxiety, 
continuous sleep difficulties, and mild short-term memory 
loss which the Veteran reported. Since the effective date of 
service connection, the Veteran has also manifested 
symptomatology that treatment providers considered directly 
associated with PTSD including sleep disturbances and 
intrusive recollections. As later evaluations delineate, such 
as the October 2004 statement from a VA social worker, 
several of the Veteran's symptoms corresponded to reminders 
of a specific stressful incident from his service, although 
there is also evidence that the Veteran had instances of 
anxiety, dysthymia, and occasional irritability that were of 
a more generalized occurrence. The January 2007 VA 
examination further demonstrated no obvious social 
impairment, speech difficulties, or cognitive impairment. The 
examination report did note the presence of a dysthymic mood 
and intermittent occurrence of panic attacks. In addition, 
the medical evidence further suggests that while the Veteran 
has taken psychotropic medication and his treatment providers 
reported some alleviation of symptomatology, his symptoms 
have not been completely controlled by continuous use of 
medication.

There have notably been numerous fluctuations in the 
frequency and severity of   the Veteran's symptoms, as 
indicated by a time period in mid-2005 when he consistently 
demonstrated euthymic affect and few outward signs of 
anxiety. Nonetheless, the evidence in its entirety is 
consistent with the specified requirements for a 30 percent 
rating under Diagnostic Code 9411. See 38 C.F.R.       § 4.2 
("It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994). The Board has 
also taken into consideration that the minimum GAF score 
assigned was of 55, and a VA social worker estimated the 
actual GAF upon averaging the remaining score to have been 
60. According to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in 
the 51 to 60 range is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). This moderate degree of impairment is 
generally consistent with assignment of a 30 percent rating, 
given also that the most probative assessment of that GAF 
level of 60 is at the highest end of the above-referenced 
range of GAF scores.

The preceding record of evaluation and treatment demonstrates 
that the Veteran's PTSD has involved occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.
Accordingly, a 30 percent rating should be assigned for PTSD 
since the October 20, 2003 effective date of service 
connection. 

The basis for an increase in the initial rating for PTSD to 
30 percent having been shown, the Board observes that the 
assignment of a higher evaluation is not warranted. In this 
regard, the Veteran generally has not shown the constituent 
symptoms of a 50 percent rating under Diagnostic Code 9411, 
including flattened affect, circumstantial speech, panic 
attacks more than once per week, impaired judgment, and 
difficulty in maintaining effective social relationships. The 
January 2007 VA examination report further suggests that he 
retained significant capacity to remain involved in social 
and recreational pursuits, and that his retirement was the 
reason he was not employed on a full-time basis. While a 
January 2005 psychiatrist's statement identified ostensibly a 
greater level of impairment with deficiencies in most areas, 
as mentioned the general pattern of symptomatology 
corresponds to the criteria for a 30 percent evaluation as 
supported by the medical evidence of record.

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected PTSD has caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating. He is not currently employed due to 
his retirement several years ago, and he has since 
participated in temporary work projects to assist former       
co-workers. The Veteran's service-connected psychiatric 
disorder also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 30 percent initial 
rating for PTSD. This represents an increased rating based on 
exacerbation of symptomatology since the October 20, 2003 
date that service connection was granted. Fenderson v. West, 
supra. To the extent the preponderance of the evidence does 
not warrant any higher rating, the benefit-of-the-doubt 
doctrine does not apply. 38 U.S.C.A. § 5107(b);         38 
C.F.R. § 4.3.



ORDER

An initial rating of 30 percent for PTSD is granted, subject 
to the law and regulations governing the payment of VA 
monetary benefits. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


